UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-------------------------------------------------------X
ERIC KRAVITZ, individually and on behalf of
all others similarly situated,

                                   Plaintiff,                     MEMORANDUM AND ORDER
                                                                    2:14-cv-7031 (DRH)(AYS)

        - against –

ABRAMS, FENSTERMAN,
FENSTERMAN, EISMAN, FORMATO,
FERRERA & WOLD, LLP, and MELANIE I.
WEINER,

                                    Defendants.
-------------------------------------------------------X

APPEARANCES

BLAU LEONARD LAW GROUP, LLC
Attorneys for Plaintiff
23 Green Street, Suite 303
Huntington, NY 11743
By:    Shelly A. Leonard, Esq.
       Steven Bennett Blau, Esq.

ABRAMS, FENSTERMAN, FENSTERMAN, FLOWERS, GREENBERG & EISMAN,
LLP
Attorney for Defendants
1111 Marcus Ave., Suite 107
Lake Success, NY 11042
By:    Keith J. Singer, Esq.

STEVEN COHN, P.C.
Attorneys for Defendants
1 Old Country Road, Suite 420
Carle Place, NY 11514
By:    Steven Cohn, Esq.
       Alan Scott Zigman, Esq.




                                                  Page 1 of 14 
 
HURLEY, Senior District Judge:

                                         INTRODUCTION

       Plaintiff Eric Kravitz (“Kravitz” or “Plaintiff”) brought this putative class action against

Abrams, Fensterman, Fensterman, Eisman, Formato, Ferrera & Wolf, LLP (“Law Firm”) and

Melanie I. Weiner (collectively with Defendant Law Firm, “Defendants”), for violations of the

Fair Debt Collection Practices Act (“FDCPA”), New York General Business Law (“N.Y. Gen.

Bus. Law”) § 349, and New York Judiciary Law (“N.Y. Jud. Law”) § 487. Presently before the

Court is Defendants’ motion for summary judgment pursuant to Fed. R. Civ. P. (“Rule”) 56. As

explained in more detail below, Defendants’ motion for summary judgment is granted in part and

denied in part.

                                         BACKGROUND

       The following facts are taken from the Parties’ Rule 56.1 Statements, and are uncontested

unless otherwise stated.

       Defendants are attorneys who are admitted to practice before the courts of the state of

New York. (Def.’s R. 56.1 Stmt. [ECF No. 47-17] ¶ 1.) On June 4, 2014, Defendants

commenced a collection lawsuit (“State Lawsuit”) against Plaintiff in Nassau County Supreme

Court on behalf of their client, the nursing facility Wedgewood Care Center, Inc.

(“Wedgewood”). (Id. ¶ 2.) The sole cause of action in the State Lawsuit was a breach of

contract claim “alleging [Plaintiff] Eric Kravitz failed to perform obligations he undertook in a

November 2011 admission agreement for his mother, Beatrice Kravitz,” a resident of a

Wedgewood nursing facility. (Id. ¶ 4.) On August 4, 2014, Mr. Kravitz filed his verified answer

to the complaint in the State Lawsuit, asserting a counterclaim for violations of N.Y. Gen. Bus.

Law (“State Counterclaim”) (Id. ¶ 5.).



                                            Page 2 of 14 
 
         On December 2, 2014, Plaintiff filed his complaint in this action (the “Federal

Lawsuit”)). The State Counterclaim against Wedgewood and Count II of the Federal Lawsuit for

violations of N.Y. Gen. Bus. Law § 349 “are based upon substantially the same factual

allegations.” (Id. ¶ 10).

         On May 9, 2017, Wedgewood moved for summary judgment in the State Action, seeking

a monetary judgment of $49,061.11 plus interest. (Id. ¶ 14.) The following week, Plaintiff

cross-moved for summary judgment in the State Action. (Id. ¶ 15.) On November 9, 2017, the

Nassau Supreme Court granted Wedgewood’s motion and denied Plaintiff’s motion. (Id. ¶ 18.)

On November 28, 2017, Plaintiff filed a notice of appeal of the decision in the State Action. (Id.

¶ 19.) On December 20, 2017, the Nassau Supreme Court entered judgment in favor or

Wedgewood and against Plaintiff in the amount of $49,061.11, plus interest and costs (“State

Judgment”). (Id. ¶ 20.) Plaintiff’s appeal of the State Lawsuit has not yet been decided.

                                          DISCUSSION

    I.      Legal Standard for Summary Judgment

         Summary judgment pursuant to Rule 56 is appropriate only where admissible evidence in

the form of affidavits, deposition transcripts, or other documentation demonstrates the absence of

a genuine issue of material fact, and one party’s entitlement to judgment as a matter of law. See

Viola v. Philips Med. SYS. of N. Am., 42 F.3d 712, 716 (2d Cir. 1994). The relevant governing

law in each case determines which facts are material; “only disputes over facts that might affect

the outcome of the suit under the governing law will properly preclude the entry of summary

judgment.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). No genuinely triable

factual issue exists when the moving party demonstrates, on the basis of the pleadings and

submitted evidence, and after drawing all inferences and resolving all ambiguities in favor of the



                                            Page 3 of 14 
 
non-movant, that no rational jury could find in the non-movant's favor. Chertkova v. Conn.

Gen’l Life Ins. Co., 92 F.3d 81, 86 (2d Cir. 1996).

       To defeat a summary judgment motion properly supported by affidavits, depositions, or

other documentation, the non-movant must offer similar materials setting forth specific facts that

show that there is a genuine issue of material fact to be tried. Rule v. Brine, Inc., 85 F.3d 1002,

1011 (2d Cir. 1996). The non-movant must present more than a “scintilla of evidence,” Del. &

Hudson Ry. Co. v. Consol. Rail Corp., 902 F.2d 174, 178 (2d Cir. 1990) (quoting Anderson, 477

U.S. at 252) (internal quotation marks omitted), or “some metaphysical doubt as to the material

facts,” Aslanidis v. U.S. Lines, Inc., 7 F.3d 1067, 1072 (2d Cir. 1993) (quoting Matsushita Elec.

Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586-87 (1986)) (internal quotation marks

omitted), and cannot rely on the allegations in his or her pleadings, conclusory statements, or on

“mere assertions that affidavits supporting the motion are not credible.” Gottlieb v. Cnty. of

Orange, 84 F.3d 511, 518 (2d Cir. 1996) (internal citations omitted).

       The district court considering a summary judgment motion must also be “mindful . . . of

the underlying standards and burdens of proof,” Pickett v. RTS Helicopter, 128 F.3d 925, 928

(5th Cir. 1997) (citing Anderson, 477 U.S. at 252), because the “evidentiary burdens that the

respective parties will bear at trial guide district courts in their determination of summary

judgment motions.” Brady v. Town of Colchester, 863 F.2d 205, 211 (2d Cir. 1988). “[W]here

the nonmovant will bear the ultimate burden of proof at trial on an issue, the moving party's

burden under Rule 56 will be satisfied if he can point to an absence of evidence to support an

essential element of the nonmoving party's claim.” Id. at 210-11. Where a movant without the

underlying burden of proof offers evidence that the non-movant has failed to establish her claim,

the burden shifts to the non-movant to offer “persuasive evidence that his claim is not



                                            Page 4 of 14 
 
‘implausible.’” Id. at 211 (citing Matsushita, 475 U.S. at 587).

    II.       The Parties’ Arguments

              A. Plaintiff’s Claims

          Plaintiff sets forth three causes of action in the complaint. First, Plaintiff asserts

violations of the FDCPA against Defendants for “engag[ing] in deceptive business practices by

attempting to turn questionable and unverified consumer debt or collection accounts into

enforceable court judgments, regardless of whether the consumer actually owes the alleged

underlying debt, in whole or in part.” (Compl. [ECF No. 1] ¶ 47.) Second, Plaintiff asserts

violations of N.Y. Gen. Bus. Law § 349 for engaging in deceptive acts and practices. (Id. ¶ 60).

Finally, Plaintiff asserts violations of N.Y. Jud. Law § 487 against Defendants for “engaging in

deceipt or collusion, or consenting to deceit or collusion, with the intention to deceive the courts

and opposing party consumers, including this Plaintiff, by inter alia, commencing debt collection

lawsuits on behalf of Wedgewood and other clients, with no verifiable knowledge of the alleged

underlying debt.” (Id. ¶ 76.)

              B. Defendants’ Motion for Summary Judgment

          Defendants move to dismiss the Complaint pursuant to Rule 56 on the basis that Plaintiff

is collaterally estopped from asserting his claims in this action. Defendants argue that Plaintiff’s

three claims are all predicated on Defendants having commenced the State Lawsuit against

Plaintiff, and the State Court already found that the allegations in the State Complaint were

meritorious by granting Defendants’ motion for summary judgment in the State Lawsuit. (Def.’s

Mem. in Supp. [ECF No. 47-18] at 9.)

          Plaintiff replies that the requirements of collateral estoppel have not been established

because there are different issues between the State Lawsuit and this Federal Lawsuit, the parties



                                                Page 5 of 14 
 
from the two suits are not in privity, and the pending appeal of the State Judgment is likely to

result in reversal. (P.’s Mem. in Opp. [ECF No. 47-26] at 9 et seq.)

    III.      Defendants’ Motion for Summary Judgment is Granted in Part and Denied in Part

              A. Collateral Estoppel Legal Standard

           “Collateral Estoppel, also known as issue preclusion, provides that ‘when an issue of

ultimate fact has once been determined by a valid and final judgment, the issue cannot again be

litigated between the same parties in any future lawsuit.’” Nath v. Select Portfolio Servicing,

Inc., 2017 WL 782914, at *9 (S.D.N.Y. Feb. 28, 2017) (quoting Swiatkowski v. Citibank, 745 F.

Supp. 2d 150, 168 (E.D.N.Y. 2010), aff’d, 446 Fed. Appx. 360 (2d Cir. 2011)). Even where the

prior action is a state court action, the federal court must give the state court judgment the same

preclusive effect it would have in the state court. Hourani v. Wells Fargo Bank, N.A., 158 F.

Supp. 3d 142, 146 (E.D.N.Y. 2016). If New York state law applied to the original action, the

New York state law controls the determination of whether the subsequent action is barred by

collateral estoppel. See, e.g., id. (“Because the Foreclosure Action occurred in New York, this

Court applies New York’s . . . collateral estoppel doctrine[]”); see also Austin v. Downs, Rachlin

& Martin Burlington, St. Johnsbury, 270 F. App’x 52, 53 (2d Cir. 2008) (“Federal law applies to

determine the preclusive effect of a prior federal judgment”). Here, the State Lawsuit was

decided under New York state law, so this Court applies New York’s collateral estoppel

doctrine.

           Under New York law there are two elements that must be met for collateral estoppel to

apply. First, the issue in question must have been “actually and necessarily decided in a prior

proceeding,” and second, “the party against whom the doctrine is asserted [must have] had a full

and fair opportunity to litigate the issue in the first proceeding.” Nath, 2017 WL 782914, at *9



                                              Page 6 of 14 
 
(quoting McKithen v. Brown, 481 F.3d 89, 105 (2d Cir. 2007)) (internal quotation marks

omitted). “The party asserting issue preclusion bears the burden of showing that the identical

issue was previously decided, while the party against whom the doctrine is asserted bears the

burden of showing the absence of a full and fair opportunity to litigate in the prior proceeding.”

Nath, 2017 WL 782914, at *9 (quoting Colon v. Coughlin, 58 F.3d 865, 869 (2d Cir. 1995)

(internal quotation marks omitted). New York case law has established that “the doctrine of

claim preclusion bars litigation of claims or defenses that were or could have been raised in a

prior proceeding where that prior proceeding resulted in a final judgment on the merits and arose

out of the same factual grouping as the later claim, even where the later claim is based on

different legal theories or seeks dissimilar or additional relief.” Nath, 2017 WL 782914, at *9

(quoting L.A.M. Recovery, Inc. v. Dep’t of Consumer Affairs, 345 F. Supp. 2d 405, 409–10

(S.D.N.Y. 2004)) (internal quotation marks omitted).

       A third party, such as Defendants, may still invoke collateral estoppel if it can

demonstrate that it was in privity with a party to the earlier action and the “new defendants have

a sufficiently close relationship to justify [its] application.” Houdet v. U.S. Tennis Ass’n, 2014

WL 6804109, at *4 (E.D.N.Y. Dec. 3, 2014); see also Harriot v. Nationstar Mortgage LLC,

2018 WL 4522102, at *8 (E.D.N.Y. Aug. 17, 2018) (same). “A relationship of privity includes

those who are successors to a property interest, those who control an action although not formal

parties to it, [and] those whose interests are represented by a party to the action.” Talley v.

LoanCare Servicing, Div. of FNF, 2018 WL 4185705, at *7 (E.D.N.Y. Aug. 31, 2018) (quoting

Modular Devices, Inc. v. Alcatel Alenia Space Espana, 2010 WL 3236779, at *4 (E.D.N.Y. Aug.

12, 2010)) (internal quotation marks omitted). Here, the question is whether Defendants had a

sufficiently close relationship with their client, Wedgewood, to be in privity and justify



                                             Page 7 of 14 
 
application of collateral estoppel. “New York’s privity inquiry is fact based and cannot be

determined solely by the character of formal legal relationships between parties.” Amalfitano v.

Rosenberg, 2005 WL 2030313, at *4 (S.D.N.Y. Aug. 22, 2005) (citing Watts v. Swiss Bank

Corp., 27 N.Y.2d 270, 320 (N.Y 1970)). “[I]t has been held in New York that an individual’s

mere status as an attorney in a prior action is insufficient to establish privity for collateral

estoppel purposes in a subsequent action against the attorney.” Amalfitano, 2005 WL 2030313,

at *4 (citing Goodman v. Solack Estates, Inc., 78 A.D.2d 513, 513 (N.Y. App. Div. 1980).

However, the context in which the privity inquiry is usually undertaken are situations in which

the attorneys are arguing that they were not in privity with the party to the original action and

that finding privity would be prejudicial because the attorneys were not able to argue their

position in the prior proceeding. See id. Here, the attorneys claim they were in privity with the

client, Wedgewood, in the State Lawsuit. Moreover, there is no prejudice to Plaintiff because he

was a party to both actions and, even finding privity, the Court must still consider whether the

issues at bar were actually and necessarily decided in the State Lawsuit and whether Plaintiff had

a full and fair opportunity to be heard. Therefore, the Court is persuaded that Defendants were in

privity with Wedgewood in the State Lawsuit.

            B. Defendants’ Motion for Summary Judgment is Granted in Part and Denied in Part

                1. Issues Actually and Necessarily Decided

        “To determine whether the issue in the first litigation was necessarily decided, the focus

is on the rights, questions, or facts that underlie a judicial decision, not the legal theories

underlying the complaint.” Yeiser v. GMAC Mortg. Corp., 535 F. Supp. 2d 413, 424–25

(S.D.N.Y. 2008). “New York requires only that the issue have been properly raised by the

pleadings or otherwise placed in issue and actually determined in the prior proceeding.” Id.



                                              Page 8 of 14 
 
(quoting Coveal v. Consumer Home Mortg., Inc., 2005 WL 2708388, at *5 (E.D.N.Y Oct. 21,

2005)).

          As explained above, Plaintiff sets forth three claims: (1) violations of the FDCPA; (2)

violations of N.Y. Gen. Bus. Law § 349; and (3)violations of N.Y. Jud. Law § 487. As to the

FDCPA claim, Plaintiff specifically argues that Defendants violated 15 U.S.C. § 1692 by: (1)

“using false representations and deceptive means to collect a debt[;]” (2) “misrepresenting the

character, amount, or legal status of an alleged debt[;]” (3) “communicating credit information

which was known to be false[;]” (4) “using false representations or deceptive means to collect or

attempt to collect any debt or to obtain information concerning a consumer[;]” and (5) their

“unfair and unconscionable acts.” (Compl. ¶¶ 49–53.) As an initial matter, the Second Circuit

has established that debt collection activities related to a nursing facility balance constitutes a

“debt” under the FDCPA. Eades v. Kennedy, PC Law Offices, 799 F.3d 161 (2d Cir. 2015).

          The violations Plaintiff alleges of the FDCPA concern deceptive actions by Defendants

either communicating false information concerning the debt or misrepresenting the debt.

However, the state court already found that Plaintiff was liable for the debt in question, which

means that the lawsuit seeking to collect the debt could not have been predicated on false credit

information. Moreover, the state court awarded Wedgewood the full amount of the debt sought

to be collected, so the State Lawsuit could not have misrepresented the character, amount, or

legal status of the debt. Thus, the State Lawsuit is decisive on the present action. “[A]n issue is

‘decisive on the present action’ if it would prove or disprove, without more, an essential element

of any of the claims set forth in the complaint.” Curry c. City of Syracuse, 316 F.3d 324, 332 (2d

Cir. 2003). The State Lawsuit disproves an essential element of the FDCPA claim, namely that




                                              Page 9 of 14 
 
Defendants misrepresented the debt or communicated false credit information. Accordingly, this

issue was actually and necessarily decided in the State Lawsuit.

       As for Plaintiff’s second cause of action, N.Y. Gen. Bus. Law § 349 prohibits

“[d]eceptive acts or practices in the conduct of any business, trade, or commerce, or in the

furnishing of any service in this state.” There are three elements to a claim under § 349: “first,

that the challenged act or practice was consumer-oriented; second, that it was misleading in a

material way; and third, that the plaintiff suffered injury as a result of the deceptive act.” Samms

v. Abrams, Fensterman, Fensterman, Fensterman, Eisman, Formato, Ferrara & Wolf, LLP, 112

F. Supp. 3d 160, 166 (S.D.N.Y 2015) (quoting Stutman v. Chem. Bank, 95 N.Y.2d 24, 29 (N.Y.

2000)) (internal quotation marks omitted). Defendants do not dispute the first element. Rather,

Defendants argue that in light of the State Lawsuit being decided in their favor, their actions in

bringing the State Lawsuit could not have been misleading in a material way. Thus, Defendants

argue that the state court necessarily decided that Defendants’ debt collection activities were not

misleading when it denied Plaintiff’s motion for summary judgment and granted Wedgewood’s

motion for summary judgment in the State lawsuit. The Court agrees.

       The sole cause of action in the State Lawsuit was breach of contract; specifically

Plaintiff’s breach of the Wedgewood Admission Agreement for Plaintiff’s mother. (Def.’s R.

56.1 Stmt. ¶ 4.) The Admission Agreement that was signed by Plaintiff provided that Plaintiff

was not a guarantor, but that Plaintiff would be held personally responsible and liable if Plaintiff

failed to utilize his mother’s funds to pay for his mother’s care, or if Plaintiff failed to provide

requested information and/or documentation to Wedgewood. (Compl. ¶ 29.) Plaintiff argues

that Defendants sought to collect a debt from Plaintiff “without any valid factual basis,

predicated upon false allegations and knowing misrepresentations, contained in a sworn



                                             Page 10 of 14 
 
verification by a corporate Officer of Wedgewood.” (Id. ¶¶ 37–38.) However, there must have

been a “valid factual basis for collecting the debt” and the State Lawsuit could not have been

“predicated upon false allegations,” because Wedgewood prevailed on its breach of contract

claim and the state court awarded Wedgewood the entire sum that it sought. (Def.’s R. 56.1

Stmt. ¶¶ 16, 20.) Thus, the State Lawsuit disproves that Defendants’ actions related to collecting

the Wedgewood debt collection were misleading in a material way, which is an essential element

of a § 349 claim. Moreover, Plaintiff does not dispute that he brought a counterclaim in the State

Lawsuit under § 349 that is based upon substantially the same factual allegations. (P.’s R. 56.1

Stmt. [ECF No. 47-25] ¶ 10.) Thus, the state court already decided this claim as it was brought

against Defendants’ client Wedgewood and found that it lacked merit. Accordingly, this issue

was actually and necessarily decided in the State Lawsuit.

        As for Plaintiff’s third and final cause of action, N.Y. Jud. Law§ 487 provides that “[a]n

attorney or counselor who . . . [i]s guilty of any deceit or collusion . . . with intent to deceive the

court or any party . . . forfeits to the party injured treble damages.” “Unlike the FDCPA, which

creates strict liability ‘[a] violation of Judiciary Law § 497 requires an intent to deceive.”

Samms, 112 F. Supp. 3d at 167 (quoting Moormann v. Perini & Hoerger, 65 A.D. 3d 1106 (N.Y.

App. Div. 2015)). The question of Defendants’ intent had no bearing on the State Lawsuit

because Defendants were not a party to that action. While it is unlikely that Defendants intended

to deceive the state court or Plaintiff in the State Lawsuit in light of the fact that their client

succeeded on the merits of the action, this is not the question before the Court on a motion for

summary judgment based on collateral estoppel. Here, the essential element of Plaintiff’s N.Y.

Jud. Law§ 487 claim was not decided in the State Lawsuit. Accordingly, the Court need not




                                              Page 11 of 14 
 
proceed to determining whether the parties had a full and fair opportunity to litigate such claim,

and Defendants’ motion for summary judgment is denied as to Plaintiff’s third cause of action.

                2. Full and Fair Opportunity to Litigate

        To determine whether a party has had a “full and fair opportunity to be heard,” the Court

must consider “the size of the claim, the forum of the prior litigation, the use of initiative, the

extent of the litigation, the competence and experience of counsel, the availability of new

evidence, indications of a compromise verdict, differences in the applicable law, and

foreseeability of future litigation.” Yeiser, 535 F. Supp. 2d at 425. The Court need only consider

this prong of the collateral estoppel test as to Plaintiff’s first two causes of action.

        Applying the Yeiser factors, the Court finds that Plaintiff had a full and fair opportunity

in the State Lawsuit to litigate the issues of whether the debt owed to Wedgewood was falsely

misrepresented. The determination in the State Lawsuit of whether the debt existed, whether

Plaintiff was liable for it, and/or whether it was mischaracterized were essential to the inquiry of

whether Plaintiff breached the contract that gave rise to the debt. These same questions are

conclusive as to Plaintiff’s FDCPA and N.Y. Gen. Bus. Law § 349 claims in this action.

Plaintiff employed the same counsel in both lawsuits and had an opportunity to brief these issues

in his cross-motion for summary judgment and in his opposition to Wedgewood’s motion for

summary judgment in the State Lawsuit. In fact, Plaintiff specifically briefed the N.Y. Gen. Bus.

Law § 349 claim because he asserted the same as a counterclaim in the State Lawsuit. That the

state court ruled against Plaintiff does not mean that he was not afforded a full and fair

opportunity to litigate the issues at hand. Accordingly, Defendants’ motion for summary

judgment is granted as to Plaintiff’s first two causes of action as they are collaterally estopped.




                                             Page 12 of 14 
 
    IV.      Plaintiff’s Request to Substitute a New Representative Plaintiff is Denied

          Plaintiff’s request to substitute a new representative plaintiff is denied with leave to

renew as Plaintiff has failed to identify such other plaintiff or the grounds for granting his

request. Any renewed request should be addressed to the Magistrate Judge within 30 days of the

date of this Order, and should include the proposed amended complaint.

    V.       Defendants’ Request for Leave to Make an Application for an Award of Costs and
             Fees is Denied

          Defendants’ request for leave to make an application for an award of costs and fees

pursuant to 15 U.S.C. § 1692k(a)(3) on the basis that Plaintiff brought this action in bad faith is

denied in its entirety. Plaintiff commenced this action shortly after the State Lawsuit was

initiated, and long before the state court decided that Plaintiff was liable for the debt. Moreover,

Plaintiff moved for summary judgment in the State Lawsuit, which suggests that he believed he

would prevail. Accordingly, there is no evidence before the Court that Plaintiff brought the

instant action in bad faith.

                                            CONCLUSION

          For the foregoing reasons, Defendants’ motion for summary judgment is granted as to

Plaintiff’s first two causes of action for violations of the FDCPA and N.Y. Gen. Bus. Law § 349.

Defendants’ motion for summary judgment is denied as to Plaintiff’s third and final cause of

action for violations of N.Y. Jud. Law § 487. Furthermore, Plaintiff’s request for leave to

substitute is denied without prejudice to renew within 30 days of the date of this Order. Finally,




                                              Page 13 of 14 
 
Defendants’ request for leave to move for an award of costs and fees pursuant to 15 U.S.C.

§ 1692k(a)(3) is denied in its entirety.

SO ORDERED.
Dated: Central Islip, New York
       April 3, 2019

                                                                   /s/                 _
                                                            Denis R. Hurley
                                                            United States District Judge




                                           Page 14 of 14 
 
